     Case 2:15-cv-00952-RFB-NJK Document 79 Filed 08/27/20 Page 1 of 1



 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      DISTRICT OF NEVADA
10

11    JUSTIN JAMES EDMISTEN,                          Case No. 2:15-cv-00952-RFB-NJK
12                      Petitioner,                   ORDER
13           v.
14    DWIGHT NEVEN, et al.,
15                      Respondents.
16

17          Petitioner having filed an Unopposed Motion for Enlargement of Time (third request) (ECF

18   No. 78), and good cause appearing;

19          IT THEREFORE IS ORDERED that Petitioner's Unopposed Motion for Enlargement of

20   Time (third request) (ECF No. 78) is GRANTED. Petitioner will have up to and including October

21   9, 2020, to file a reply to Respondents' answer (ECF No. 73).

22          DATED: August 27, 2020.
23                                                              ______________________________
                                                                RICHARD F. BOULWARE, II
24                                                              United States District Judge
25

26

27

28
                                                      1
